Matter of State of New York v Marc R. (2019 NY Slip Op 07404)





Matter of State of New York v Marc R.


2019 NY Slip Op 07404


Decided on October 16, 2019


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 16, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
MARK C. DILLON
ROBERT J. MILLER
FRANCESCA E. CONNOLLY, JJ.


2019-05838
 (Index No. 186/17)

[*1]Matter of State of New York , respondent,
vMarc R. (Anonymous), appellant.




DECISION & ORDERMotion by Marc R., inter alia, for a writ of error coram nobis seeking leave to file a late notice of appeal from an order of the Supreme Court, Suffolk County, dated December 19, 2018, for poor person relief, and for the assignment of counsel.Upon the papers filed in support of the motion and no papers having been filed in opposition or in relation thereto, it isORDERED that the branch of the motion which is for a writ of error coram nobis seeking leave to file a late notice of appeal is granted, and the moving papers are deemed to constitute a timely notice of appeal (see People v Syville, 15 NY3d 391; Matter of State of New York v Wayne J., 149 AD3d 846); and it is further,ORDERED that the branches of the motion which are for poor person relief and for the assignment of counsel are granted; and it is further,ORDERED that the appeal will be heard on the original papers (including a certified transcript of the proceedings, if any) and on the appellant's and the respondent's briefs; the parties are directed to file an original and five duplicate hard copies, and, if represented by counsel, one digital copy, of their respective briefs, and to serve one hard copy on each other (22 NYCRR 1250.9[a][4],[c][1],[d],[e]); additionally, the appellant is directed to file proof of service of a subpoena upon the clerk of the court of original instance requiring all documents constituting the record on appeal to be filed with the Clerk of this Court (22 NYCRR 1250.9[a][4][i]); and it is further,ORDERED that pursuant to statute (CPLR 1102[b]) the stenographer of the trial court is directed promptly to make, certify and file two transcripts of the proceedings, if any, of the trial or hearing and shall deliver one copy to the appellant's attorney and file the other with the Clerk of this Court; assigned counsel is directed to turn over said transcripts to the respondent when counsel serves the appellant's brief upon the respondent; and it is further,ORDERED that pursuant to ental Hygiene Law § 10.13(c) and County Law article 18-B, the following named attorney is assigned as counsel to prosecute the appeal:Steven A. Feldman1129 Northern Boulevard, Suite 404Manhasset, NY 11030516-441-0452and it is further,ORDERED that the appellant's time to perfect the appeal is extended; assigned counsel shall prosecute the appeal expeditiously in accordance with this Court's rules (see 22 NYCRR 670.1, et seq.) and written directions; and it is further,ORDERED that assigned counsel is directed to serve a copy of this decision and order on motion upon the clerk of the court from which the appeal is taken; and it is further,ORDERED that the motion is otherwise denied as academic.MASTRO, J.P., DILLON, MILLER and CONNOLLY, JJ., concur.ENTER: Aprilanne Agostino Clerk of the Court